UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1300


DOROTHY A. SCHROCK; SCHROCK, INCORPORATED,

                Plaintiffs – Appellants,

          and

LARRY R. SCHROCK,

                Plaintiff,

          v.

LANCER INSURANCE COMPANY, an Illinois Corporation,

                Defendant – Appellee,

          and

NATIONWIDE INSURANCE COMPANY, a Wisconsin              Corporation;
HERTZ CORPORATION, a Delaware Corporation,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:09-cv-00059-sgw-jgw)


Submitted:   January 30, 2012               Decided:   February 16, 2012


Before MOTZ and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John J. Rasmussen, INSURANCE RECOVERY LAW GROUP, PLC, Richmond,
Virginia, for Appellants.    William N. Watkins, SANDS ANDERSON
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Dorothy       A.         Schrock          (“Dorothy”)        and       Schrock,

Incorporated,      appeal        from       the    district       court’s       declaratory

judgment,     entered         after     a     bench       trial,       that     a   business

automobile insurance policy issued by Lancer Insurance Company

(“Lancer”)    does      not    afford       underinsured        motorist      coverage       to

Dorothy    and    Larry    Schrock          for   injuries      they     suffered     in    an

automobile collision.            Appellants assert error in the district

court’s determination that Lancer was not required by Va. Code

Ann.     § 38.2-2206      (Supp.        2011)      to    afford       such    coverage      to

Dorothy.    We affirm.

             On appeal from a bench trial, we review the district

court’s findings of fact for clear error and its conclusions of

law de novo.       Roanoke Cement Co. v. Falk Corp., 413 F.3d 431,

433 (4th Cir. 2005).             After review of the record, we hold that

the    district    court       properly       concluded         that    Lancer      was    not

required    by    § 38.2-2206         to     afford      uninsured       or   underinsured

motorist coverage to Dorothy, an insured of the second class

under Virginia law who was present in a vehicle not listed in

Lancer’s insurance policy.                 Stone v. Liberty Mut. Ins. Co., 478

S.E.2d    883,    886     (Va.    1996)       (stating      that       § 38.2-2206        “only

requires, as to insureds of the second class, that uninsured

motorist    coverage      be     provided         to    those   who     are   in . . . the

motor vehicles listed in the policy, as opposed to ‘any’ vehicle

                                              3
to which the policy might apply”) (“Stone I”); see also Stone v.

Liberty Mut. Ins. Co., 105 F.3d 188, 189-90, 192 (4th Cir. 1997)

(applying Stone I and holding that employee was not entitled to

uninsured   or   underinsured    motorist   coverage    by   operation    of

§ 38.2-2206 for injury occurring while employee was operating

his personal vehicle in the scope of his employment because the

vehicle — although covered under the employer’s liability policy

when used in connection with the employer’s business — was not

listed in the policy).

            Accordingly,    we     affirm    the       district    court’s

declaratory judgment.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would    not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4